Order entered January 23, 2017




                                           In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-16-01099-CV

                               LYNNE DUGGAN, Appellant

                                             V.

              TANGLEWOOD VILLA OWNERS ASSOCIATION, INC., Appellee

                     On Appeal from the 397th Judicial District Court
                                 Grayson County, Texas
                          Trial Court Cause No. CV-16-0304

                                         ORDER
       Before the Court is appellant’s January 19, 2017 second pro se motion to extend time to

file appellant’s brief. Appellant’s motion is GRANTED. Appellant’s brief shall be filed by

FEBRUARY 22, 2017. We caution appellant that further requests for extension of time will be

disfavored.

                                                    /s/   CRAIG STODDART
                                                          JUSTICE